DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed on May 28, 2020 cancelled claim 1. No claims were amended and new claims 2-22 were added.  Thus the currently pending claims addressed below are claims 2-22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of U.S. Patent No. 10,699,304. Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of “selecting, from an index, an advertisement of the first identified merchant or the second identified merchant based on a difference between the first number of visits and the second number of visits” in claims 2, 9 and 16 of the instant invention includes . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving a current location of the mobile network device; 
identifying a first merchant located proximal to the current location; 
identifying a second merchant located proximal to the current location; 
determining, from a user profile of a user of the mobile network device, a first number of visits by the user to the first merchant and a second number of visits by the user to the second merchant; 
selecting, from an index, an advertisement of the first identified merchant or the second identified merchant based on a difference between the first number of visits and the second number of visits; and 
transmitting the selected advertisement to an application for display in the application. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors in that claimed invention merely gathers data, analyzed the data to determine a result, selects tailored content based on the results, and transmits the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a computer with a processor and a storage device with instructions, and an application executing on a mobile network device. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).

Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer with a processor and a storage device with instructions, and an application executing on a mobile network device to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_,  Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer and general purpose computer application (as evidenced from paragraphs 15, 17-19, and 28 of the applicant’s specification which discloses that the computer, the processor, the storage device, the application, and the mobile network device are all just general purpose computers or computer applications ); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving, from an application executing on a mobile network device, a current location of the mobile network device; and
transmitting the selected advertisement to the application for display in the application executing on the mobile network device.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 3-8; 10-15 and 17-22 appear to merely further limit the abstract idea by adding an additional step of receiving and storing additional data which would be considered part of the abstract idea (Claims 3, 10, and 17); add an additional step regarding the generating of the advertisement which would be considered part of the abstract idea (Claims 4-6, 11-13 and 18-20); add an additional step with regard to determining additional results, storing the results, and further limiting the selecting step of the abstract idea which would all be considered part of the abstract idea (Claims 7, 14, and 21); adding additional steps which receiving data, store the data, and transmit data in response to the received data which would be considered part of the abstract idea (Claims 8, 15, and 22)  (i.e. “PEG” Revised Step 2A Prong One=Yes); do not add any additional elements that have not previously been address and as such are “directed” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes); and do not add “significantly more” than an abstract idea idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 2-22 are not patent eligible.


	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 2, 4-5, 7, 9, 11-12, 14, 16, 18-19, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eldering et al. (PGPUB: 2002/0111154) in view of Agarwal (PGPUB: 2012/0245990) in view of Tajima et al. (PGPUB: 2009/0105934).

Claims 2, 9 and 16: A computer-implemented method, a non-transitory computer readable medium storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations, and a system comprising: 
a computer with a storage device; and a processor communicatively coupled to the storage device  (Paragraph 48: a single entity may perform the tasks associated with multiple actors) performing the steps of: 
receiving, from an application executing on a mobile network device, a current location of the mobile network device; 
Eldering discloses receiving, by a computer and from a mobile network device associated with a user, information identifying a location of the mobile network device in at least paragraphs 45, 49, and 71 (the network operator monitors the location of the subscriber, the location of the subscriber can be determined by the wireless network or can be determined using the GPS system; data related to the subscriber's location (location data) is forwarded to a subscriber location database and the service/content provider; ads being delivered based on the current location of the subscriber can be delivered to 
Eldering does not specifically state that the information is received from an application executing on the mobile network device.  
However, the analogous art of Agarwal discloses that it is well known to receive location information from an application executing on a mobile network device in at least paragraph 30.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Eldering to require that an application executing on the mobile device send the location information rather than the mobile network device itself.  
The rational for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art and there are only a limited number of predictable way to receive such current location information it can either be received from the device itself, an application executing on the device; or an external device in proximity to the device itself. 
identifying a first merchant located proximal to the current location of the mobile network device (Eldering - Paragraph 45: The location profiler generates a profile of the location based on attributes associated with the location, and establishments (i.e., businesses, retail establishments) located 
identifying a second merchant located proximal to the current location of the mobile network device (Eldering - Paragraph 45: the location profiler generates a profile of the location based on attributes associated with the location, and establishments (i.e., businesses, retail establishments) located within the location; Paragraph 50: the subscriber profiler extracts data from a location profile/attribute database; the location profile/attribute database consists of data related to locations and may include the type of businesses, stores, points of interests, etc.; Paragraph 53: the location data of interest to a service/content provider may be data associated with subscribers having a particular profile (i.e., like fast food), subscribers frequenting a certain location (i.e., drive within 1 mile of a mall at least once/week), subscribers traveling in the vicinity of a particular location (i.e., within 5 miles of the store), or some combination thereof); 

 selecting, from an index, an advertisement of the first identified merchant or the second identified merchant based on a difference between the first number of visits and the second number of visits; and
 Eldering discloses selecting, from an index, an advertisement of the first identified merchant or the second identified merchant based the proximity of the user to the first identified merchant and/or the second identified merchant and the frequency of visiting the category of the first identified merchant and/or the second identified merchant in at least paragraph 58, 61, and 68 (the service/content provider has access to a content database which may include data relative to ads, services and information relative to particular 
Eldering does not disclose that selecting an advertisement of the first identified merchant or the second identified merchant based on a difference between the first number of visits and the second number of visits.
However, the analogous art of Tajima discloses that it is well known to provide information to a user based on information regarding a store having the highest number of previous visits by the user in at least paragraph 150.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Eldering to select advertisements based on the determination that the first identified merchant or the second identified merchant has been visited a higher number of times as disclosed by Tajima.
The motivation for doing so is that this is the most likely destination of the user and it would prevent the hindering of user by supplying the user with unnecessary information (Tajima: Paragraph 150).
transmitting the selected advertisement to the application for display in the application executing on the mobile network device (Eldering - Paragraph 47: the service/content provider delivers advertisements (ads), information and/or 

Claims 4, 11 and 18: The computer-implemented method of claim 2, and the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising formatting the advertisement to display (i) a single product available from one of the first merchant or the second merchant or (ii) products from both of the first merchant and the second merchant. Eldering, Agarwal, and Tajima disclose the computer-implemented method of claim 2, and the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising formatting the advertisement to display in at least paragraph 40 of Eldering where an advertisement formatted for the local BMW dealer is sent.  Whether such an advertisement is formatted as a brand advertisement that advertises no specific product of the merchant, an advertisement for a single product of the merchant, or an advertisement for multiple product of the merchant is a matter of design choice that carries little if any patentable weight.  Nonetheless, the examiner notes that formatting advertisements such that a single product of the merchant is on the advertisement and formatting advertisements such that a multiple products of the merchant are on the advertisement is common knowledge in the field of advertising.  

Claims 5, 12, and 19: The computer-implemented method of claim 2, and the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising formatting the advertisement to display a set of related products selected based on information stored in the user profile. Eldering, Agarwal, and Tajima disclose the computer-implemented method of claim 2, and the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising formatting the advertisement to display in at least paragraph 40 of Eldering where an advertisement formatted for the local BMW dealer is sent.  Whether such an advertisement is formatted as a brand advertisement that advertises no specific product of the merchant, an advertisement for a single product of the merchant, or an advertisement for multiple product of the merchant is a matter of design choice that carries little if any patentable weight.  Nonetheless, the examiner notes that formatting advertisements such that a single product of the merchant is on the advertisement and formatting advertisements such that a multiple products of the merchant are on the advertisement is common knowledge in the field of advertising.  Therefore, it would have been obvious to one or ordinary skill in the 

Claims 7, 14, and 21: Eldering, Agarwal and Tajima disclose the computer-implemented method of claim 2, and the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising:
determining a category of product associated with each identified merchant (Eldering - Paragraph 68: McDonald’s restaurant is fast food, since the system know that the user frequently visits fast food, the other fast food restaurants in this category that have been visited have been determined); and 
adding information regarding the category of product to the user profile (Eldering - Paragraph 53 and 68: this information has been added to the user profile), 
wherein the selecting step further comprises selecting the advertisement from available advertisements based on merchant identity information and the category of product in the user profile (Eldering - Paragraph 68: .  

Claim 3, 6, 8, 10, 13, 15, 17, 20, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eldering et al. (PGPUB: 2002/0111154) in view of Agarwal (PGPUB: 2012/0245990) in view of Tajima et al. (PGPUB: 2009/0105934) in view of Grannan et al. (PGPUB: 2007/0244750).

Claims 3, 10, and 17: The computer-implemented method of claim 2, the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising: receiving information regarding an advertisement with which the user interacted via the mobile network device, the advertisement being associated with a merchant; and adding information regarding the merchant associated with the advertisement with which the user interacted to the user profile.  
Eldering, Agarwal and Tajima disclose the computer-implemented method of claim 2, the non-transitory computer readable medium of claim 9, and the system of claim 16.
Eldering, Agarwal and Tajima do not disclose receiving information regarding an advertisement with which the user interacted via the mobile network device, the advertisement being associated with a merchant; and adding information regarding the merchant associated with the advertisement with which the user interacted to the user profile.

Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the invention of Eldering, Agarwal and Tajima to include the additional steps of receive information regarding an advertisement with which the user interacted via the mobile network device, the advertisement being associated with a merchant; and adding information regarding the merchant associated with the advertisement with which the user interacted to the user profile as disclosed by Grannan.
The rationale for doing so is that it can be seen that each element claimed is taught by either Eldering, Agarwal and Tajima or Grannan.  Receiving and storing additional information such as the information regarding an advertisement with which the user interacted via the mobile network device, the advertisement being associated with a merchant as disclosed by Grannan does not change nor effect the normal functions of selecting advertisements as taught by Eldering, Agarwal and Tajima. The selecting and transmitting of advertisements would still be done in the same way.  Since the functionalities of the elements in Eldering, Agarwal and Tajima and the functionalities of the elements in Grannan do not interfere with each other the results of the combination would be predictable.


Claims 6, 13, and 20: The computer-implemented method of claim 2, and the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising formatting the advertisement based on an application category of the mobile application.  
Eldering, Agarwal and Tajima disclose the computer-implemented method of claim 2, the non-transitory computer readable medium of claim 9, and the system of claim 16.
Eldering, Agarwal and Tajima do not disclose that formatting the advertisement is based on an application category of the mobile application.
However, the analogous art of Grannan discloses that it is well known to  format the advertisement based on an application category of the mobile application in at least paragraphs 49 and 62-65.
Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the invention of Eldering, Agarwal and Tajima to include the additional step formatting the advertisement based on an application category of the mobile application as disclosed by Grannan.
The rationale for doing so is that it merely requires the use of known techniques to improve similar devices, methods, or products in the same way.  Eldering, Agarwal and Tajima disclose the base method of providing an advertisement to a mobile device in that it is formatted for the mobile device using Wireless Application Protocol. Grannan disclose a comparable method where the advertisement is formatted based on the capabilities of an application operating on 

Claims 8, 15, and 22: The computer-implemented method of claim 2, and the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising: after transmitting the selected advertisement to the application: receiving a request for additional information, the request being generated in response to an interaction with the advertisement at the mobile network device; updating the index based on the interaction with the advertisement; providing, to the mobile network device, the additional information responsive to the request; and changing an account of the user based on one or more actions performed by the user at the mobile network device.
Eldering, Agarwal and Tajima disclose the computer-implemented method of claim 2, the non-transitory computer readable medium of claim 9, and the system of claim 16.
Eldering, Agarwal and Tajima do not disclose after transmitting the selected advertisement to the application: receiving a request for additional information, the request being generated in response to an interaction with the advertisement at the mobile network device; updating the index based on the interaction with the advertisement; providing, to the mobile network device, the additional information 
However, the analogous art of Grannan discloses that it is well known to, after transmitting the selected advertisement to the application: receiving a request for additional information, the request being generated in response to an interaction with the advertisement at the mobile network device; updating the index based on the interaction with the advertisement; providing, to the mobile network device, the additional information responsive to the request; and changing an account of the user based on one or more actions performed by the user at the mobile network device in at least paragraphs 98-106 and 66.
Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the invention of Eldering, Agarwal and Tajima to include the additional steps of after transmitting the selected advertisement to the application: receiving a request for additional information, the request being generated in response to an interaction with the advertisement at the mobile network device; updating the index based on the interaction with the advertisement; providing, to the mobile network device, the additional information responsive to the request; and changing an account of the user based on one or more actions performed by the user at the mobile network device as disclosed by Grannan.
The rationale for doing so is that it is one of a limited number of predictable ways to ensure that all relevant revenue for presenting advertiser information to the user is received.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Winters (PGPUB: 2011/0231225) discloses a method for determining targeted advertisements based on customer spending frequency and redemption frequency, including the spending frequency at specific merchant locations.
Busch (PGPUB: 2012/0290383) discloses a method of location based advertising wherein advertisements are selected based on the user’s current location and the location of proximate merchants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/John Van Bramer/Primary Examiner, Art Unit 3621